UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-148167 DATA STORAGE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0530147 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 401 Franklin Avenue Garden City, N.Y (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 564-4922 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common Stock, par value $.001 per share OTC.BB Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 15, 2012, 29,056,622 shares of common stock, par value $0.001 per share, were outstanding. DATA STORAGE CORPORATION FORM 10-Q March 31, 2012 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations for the Three months ended March 31, 2012 and 2011(unaudited) 3 Consolidated Statements of Cash Flows for the Three months ended March 31, 2012 and 2011(unaudited) 4 Notes to Consolidated Financial Statements 5 - 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 - 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Control and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 1 PART I ITEM 1.Financial Statements DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 ASSETS (UNAUDITED) Current Assets: Cash and cash equivalents $ $ Accounts receivable (less allowance for doubtfulaccounts of $48,000 in 2012 and $48,000 in 2011) Deferred compensation Prepaid expense Total Current Assets Property and Equipment: Property and equipment Less—Accumulated depreciation ) ) Net Property and Equipment Other Assets: Goodwill Deferred compensation Otherassets Deferred Financing Fees Intangible Assets, net Employee loan - Total Other Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses Credit line payable Due to related party Dividend payable Deferred revenue Leases payable Loans payable Liability to be settled in stock Total Current Liabilities Deferred rental obligation Due to officer Loan payable long term - Leases payable long term Total Long Term Liabilities Total Liabilities Commitments and contingencies - - Stockholders’ Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized; 1,401,786 issued and outstanding in each period Common stock, par value $0.001; 250,000,000 shares authorized; 29,056,622 and 28,912,712shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Sales $ $ Cost of sales Gross Profit Selling, general and administrative Loss from Operations ) ) Other Income (Expense) Interest income 82 Interest expense ) ) Total Other (Expense) ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net Loss ) ) Preferred Stock Dividend ) ) Net Loss Available to Common Shareholders $ ) $ ) Loss per Share – Basic and Diluted $ ) $ ) Weighted Average Number of Shares - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Noncash interest expense - Stock based compensation Amortization of debt discount - Deferred compensation Changes in Assets and Liabilities: Accounts receivable ) ) Prepaid expenses ) Other assets ) Accounts payable & accrued expenses ) ) Deferred revenue Deferred rent ) ) Due to related party - Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Capital expenditures ) - Net Cash Used in Investing Activities ) - Cash Flows from Financing Activities: Proceeds from the issuance of common stock - Proceeds from issuance of convertible debt - Repayments of capital lease obligations ) ) Repayments of loan obligations ) ) Net Cash Provided by Financing Activities Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $
